Citation Nr: 0126969	
Decision Date: 12/03/01    Archive Date: 12/11/01

DOCKET NO.  01-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


REMAND

The veteran had active duty from August 1974 to September 
1979 and from January 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that in March 2001, the veteran revoked the 
appointment of the American Legion as his representative and 
he is currently unrepresented with respect to the current 
appeal.

In November 2001, the appellant submitted a statement 
indicating that he wished to cancel a hearing scheduled 
before a member of the Board in Washington, D.C. in December 
2001 because he had relocated to Albuquerque, New Mexico.  He 
requested a hearing before a traveling Member of the Board at 
the Albuquerque, New Mexico RO.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The appellant, who now resides in 
Albuquerque, New Mexico, should be 
scheduled for a personal hearing at the 
RO before a traveling Member of the 
Board.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board thanks the RO in advance for its assistance in 
completing the requested development and trusts that it will 
complete it in a timely fashion.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


